MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                   Nov 13 2019, 8:52 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                 Attorney General of Indiana
Brooklyn, Indiana
                                                        Samuel J. Dayton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Arron Andre Waldeck,                                    November 13, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-869
        v.                                              Appeal from the Henry Circuit
                                                        Court
State of Indiana,                                       The Honorable Bob A. Witham,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        33C01-1702-F5-8



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-869 | November 13, 2019                Page 1 of 6
[1]   Arron Andre Waldeck appeals her four-year sentence for Level 5 felony

      operating a motor vehicle after forfeiture of license for life.1 She argues her

      sentence is inappropriate in light of her character and the nature of her offense.

      We affirm.



                                Facts and Procedural History
[2]   On February 17, 2017, police clocked a car going 93 miles per hour in a 70

      miles per hour zone in Henry County around mile marker 118.5 on Interstate

      70. After weaving through traffic to attempt to evade capture, Waldeck stopped

      on the shoulder of the road. The police officer did not see her stop but

      recognized the car as he passed it. He then proceeded to the nearest median to

      turn around. By the time police returned to the place where Waldeck had

      parked, she had moved her car and was driving along the emergency shoulder

      at 65 miles per hour. The police were able to catch up with her around mile

      marker 123, and they pulled her over on the exit ramp for SR30. Waldeck

      supplied a fake name to an Indiana State Police Trooper. Because Waldeck

      was driving with a lifetime-suspended license, police arrested her. The State

      charged her with Level 5 felony operating a vehicle with a lifetime suspension




      1
          Ind. Code § 9-30-10-17(a)(1).



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-869 | November 13, 2019   Page 2 of 6
      and Class C misdemeanor refusal to identify self, 2 and she was cited for a

      speeding infraction.


[3]   Waldeck and the State entered a plea agreement whereby Waldeck would plead

      guilty to the Level 5 felony charge and the State would dismiss the other

      allegations and not advocate for a sentence longer than four years. At her

      sentencing hearing, Waldeck argued she should be able to serve any executed

      time on home detention. The court imposed a four-year sentence to be served

      in the Indiana Department of Correction.



                                     Discussion and Decision
[4]   We may revise a sentence if it is inappropriate in light of the nature of the

      offense and the character of the offender. Williams v. State, 891 N.E.2d 621, 633

      (Ind. Ct. App. 2008) (citing Ind. Appellate Rule 7(B)). Our review is deferential

      to the trial court’s decision, and our goal is to determine whether the appellant’s

      sentence is inappropriate, not whether some other sentence would be more

      appropriate. Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012), reh’g denied. We

      consider not only the aggravators and mitigators found by the trial court, but

      also any other factors appearing in the record. Johnson v. State, 986 N.E.2d 852,

      856 (Ind. Ct. App. 2013). The appellant bears the burden of demonstrating the

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).




      2
          Ind. Code § 34-28-5-3.5.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-869 | November 13, 2019   Page 3 of 6
[5]   When considering the nature of the offense, our review of appropriateness starts

      with the advisory sentence. Clara v. State, 899 N.E.2d 733, 736 (Ind. Ct. App.

      2009). A Level 5 felony conviction of operating a motor vehicle after forfeiture

      of license for life carries a sentence between one and six years, with the advisory

      sentence being three years. Ind. Code § 35-50-2-6(b). The trial court imposed a

      four-year sentence, which is closer to the advisory than the maximum sentence.


[6]   Waldeck contends her offense was minor and non-violent in nature. However,

      Waldeck was not simply driving with a forfeited license. The police radar

      indicated that Waldeck was driving at 93mph in a 70mph zone. She was also

      weaving in and out of traffic trying to avoid capture, and at some points she

      was driving upwards of 65mph on the shoulder of the highway. We see

      nothing inappropriate about a four-year sentence for Waldeck’s crime. See, e.g.,

      Reis v. State, 88 N.E.3d 1099, 1101 (Ind. Ct. App. 2017) (five-year sentence for

      operating a vehicle after forfeiture of driving privileges not inappropriate given

      “egregious nature” of defendant’s offense when defendant fell asleep with his

      vehicle obstructing two lanes of traffic).


[7]   We next turn to examination of Waldeck’s character, for which she claims a

      four-year sentence is inappropriate. A determination of character is based on

      the life and conduct of an offender. Washington v. State, 940 N.E.2d 1220, 1222

      (Ind. Ct. App. 2011), trans. denied. Criminal history plays a relevant role in this

      process, and the weight given to a defendant’s criminal history varies depending

      on the nature, number, and severity of the past offenses. Rutherford v. State, 866

      N.E.2d 867, 874 (Ind. Ct. App. 2007).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-869 | November 13, 2019   Page 4 of 6
[8]    A quick perusal of Waldeck’s lengthy list of driving infractions demonstrates a

       definite and well-established pattern of disrespect for our traffic laws. Within

       the last ten years, Waldeck has amassed eight violations for failure to provide

       insurance, two charges of driving while suspended, six speeding tickets, three

       seatbelt violations, two convictions of operating while intoxicated, and

       numerous citations for other traffic violations. (App. Vol. II at 58-61.)


[9]    In addition, Waldeck’s criminal history demonstrates her disregard of the law.

       Her record shows involvement in the criminal justice system for over a decade.

       (Id. at 61.) Her convictions include one felony and one misdemeanor.               She

       has served two terms of probation and violated the terms of probation both

       times. Waldeck has also served two terms in community corrections, but she

       has never completed a non-executed sentence without violation, as she violated

       probation three times and home detention twice. (Id. at 58-59.) Waldeck’s

       continued commission of driving offenses resulted in her license being taken

       away as a habitual offender, and yet she still chose to continue driving.


[10]   Waldeck claims her sentence is inappropriate because she “had stable housing,

       was employed full-time and attending school full-time, and was exercising

       regular parenting time,” (Br. of Appellant at 8), and because she had provided

       information to the police on an unrelated case. However, all of those facts were

       based on Waldeck’s own testimony, which the trial court was not required to

       find credible. See Thompson v. State, 804 N.E.2d 1146, 1149 (Ind. 2004)

       (“factfinders are not required to believe a witness’s testimony even when it is

       uncontradicted”). Furthermore, in light of Waldeck’s driving record and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-869 | November 13, 2019   Page 5 of 6
       criminal history, we cannot say those facts render Waldeck’s sentence

       inappropriate based on her character. See Perry v. State, 78 N.E.3d 1, 13 (Ind.

       Ct. App. 2017) (sentence not inappropriate based on Perry’s criminal history

       and lack of remorse).



                                              Conclusion
[11]   Waldeck’s four-year sentence for Level 5 felony operating a motor vehicle after

       forfeiture of license for life is not inappropriate based on the nature of the

       offense and Waldeck’s character. The trial court’s sentence is affirmed.


[12]   Affirmed.


       Najam, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-869 | November 13, 2019   Page 6 of 6